DETAILED ACTION

This office action is in response to Remarks and Amendments filed August 12, 2021 in regards to a non-provisional application filed November 1, 2017 claiming priority to provisional application 62/415,834 filed November 1, 2016.  Claims 2, 4-13, 16, and 18-21 have been cancelled without prejudice. Claims 1 and 3 have been amended. Claims 1, 3, 14, 15, and 17 are pending and currently being examined. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1, 3, 14, 15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The present claims are allowable over the closest reference: Austin et al. (US3,883,529).
	Austin et al. discloses a colorant composition comprising


    PNG
    media_image1.png
    213
    340
    media_image1.png
    Greyscale
 

However, Austin et al. do not teach or fairly suggest the claimed leuco composition comprising a leuco moiety selected from the group consisting of diarylmethane leuco moieties, oxazine moieties, thiazine moieties, hydroquinone moieties, and arylaminophenol moieties wherein Austin et al. disclose a triarylmethane compounds, which do not fall within the scope of the instant claim. Austin et al. also do not teach or fairly suggest the ratio of the amount of the reactive leuco compound to the amount of a colored form of the reactive leuco compound in the composition of about 4:1 or greater. There is nothing within Austin et al. that would motivate one of ordinary skill in the art to adapt the compounds of Austin et al. to have a leuco moiety selected from the instant claims.
In light of the above discussion, it is evident as to why the present claims are patentable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RONALD GRINSTED/Examiner, Art Unit 1763  

/LING SIU CHOI/Supervisory Patent Examiner, Art Unit 1763